Finch, P. J.
This matter comes before this court upon a motion to confirm the report of an official referee finding respondent, who was admitted to practice as an attorney and counselor at law at a term of the Appellate Division of the Supreme Court, First Department, on April 29, 1929, guilty of having settled a claim without the knowledge or consent of his client and thereafter converting the amount collected to his own use and subsequently falsely stating to his client that he had been unable to collect the money. When the client learned from a third party of the collection, respondent admitted the fact and also that he had used the money for his personal account until just before the service upon him of the petition herein,
*105Before the referee respondent denied any concealment and claimed that he had informed the complainant and his wife of the collection and tendered a portion of the amount collected, retaining a fee. In the ensuing dispute between the parties, respondent claimed the complainant had insulted him and that the subsequent complaint to petitioner was due to the animus of the complainant.
There was a square issue of fact presented to the official referee. The record fully sustains his finding.
Upon this motion respondent submitted affidavits containing unrestrained and obviously unjustified attacks upon the bench, bar and bar associations generally. The attacks have nothing to do with the merits of the proceeding. No benefit can come from spreading upon this record an example of their scurrility. To sponsor them is to invite a forfeiture of membership in an honorable profession. This the respondent apparently is desirous of accomplishing.
The respondent should be disbarred.
Martin, O’Malley, Townley and Glennon, JJ., concur.
Respondent disbarred.